IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 96-50428
                         Summary Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,


versus

JIMMY ARREOLA RAMOS,

                                         Defendant-Appellant.


                         - - - - - - - - - -
           Appeal from the United States District Court
                 for the Western District of Texas
                      USDC No. MO-95-CR-64 (1)
                         - - - - - - - - - -
                          December 16, 1996
Before JONES, DeMOSS and PARKER, Circuit Judges.

PER CURIAM:*

     Jimmy Arreola Ramos appeals his sentence following his

guilty-plea conviction for conspiracy to possess with the intent

to distribute a quantity of cocaine and for possession with the

intent to distribute cocaine.   He argues that the district court

clearly erred by refusing to apply the safety-valve provision,

pursuant to 18 U.S.C. § 3553(f) and U.S.S.G. § 5C1.2, in order to

sentence Ramos below the statutory mandatory minimum sentence.

     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                            No. 96-50428
                                - 2 -



     We have reviewed the appellate arguments and the record.    We

detect no clear error.   See United States v. Edwards, 65 F.3d

430, 433 (5th Cir. 1995).

     AFFIRMED.